IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1933
                                Filed June 7, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL SCOTT SHECKLES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Robert J.

Richter, District Associate Judge.




      Michael Sheckles appeals from his convictions for domestic abuse assault

(second offense), driving while barred, and eluding. AFFIRMED.




      Taryn R. Purcell of Clemens, Walters, Conlon, Runde & Hiatt, L.L.P.,

Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Aaron Rogers, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                             2


VAITHESWARAN, Judge.

       A woman’s live-in boyfriend assaulted her in her truck and led police on a

high-speed chase before crashing the vehicle. A jury found Michael Sheckles

guilty of domestic abuse assault (second offense), driving while barred, and

eluding. Sheckles contends (I) the district court should have granted his new trial

motion, alleging the State failed “to meet its burden of proving that he was the

assailant,” and (II) his trial attorneys were ineffective in “failing to address the

issue of the trial judge’s conflict of interest.”

I.     New Trial Motion

       Several witnesses saw a man beating a woman inside a vehicle and saw

the woman exit the vehicle with a bloodied face. One witness identified the

assailant as Sheckles and also identified him as the person who drove off in the

vehicle, but her trial testimony was impeached with her inconsistent prior

statement that she could not recall the assailant’s identity.

       After the jury found Sheckles guilty, Sheckles moved for a new trial. He

asserted the witness’s “testimony was, at best, inconsistent with her prior sworn

statement,” “[n]one of the [other] witnesses was able to identify [him] as the

assailant,” and “[t]here was no credible evidence that [he] was the assailant

and/or driver.” The district court denied the motion.

       On appeal, Sheckles contends the district court abused its discretion in

denying the motion. See State v. Ellis, 578 N.W.2d 655, 659 (Iowa 1998) (noting

district courts have wide discretion in ruling on new trial motions challenging the

weight of the evidence). He characterizes the record as containing “just one

identifying witness with varying version[s] of events.”            Based on this
                                           3


characterization, he argues “there was not more credible evidence in favor of a

guilty verdict than there was for a not-guilty verdict.”

       A verdict is indeed contrary to the weight of the evidence where “a greater

amount of credible evidence supports one side of an issue or cause than the

other.” See id. at 658 (quoting Tibbs v. Florida, 457 U.S. 31, 38 (1982)). On

appeal of a district court ruling addressing a weight-of-the-evidence challenge,

we are not called upon to review the underlying question of whether the verdict is

against the weight of the evidence. See State v. Reeves, 670 N.W.2d 199, 203

(Iowa 2003). We simply review the exercise of discretion by the district court. Id.

With that principle in mind, we begin with the district court’s findings, which are at

odds with Sheckles’ characterization of the record.

       The court determined the demeanor and testimony of the arguably

inconsistent witness “was actually more consistent with other evidence

submitted” and her deposition testimony “was more likely the testimony that [was]

questionable given the previous contacts and contextual pressures of testifying

against a neighbor.” The court found this witness’s trial testimony “credible.”

       The record supports the court’s determination that the inconsistent witness

was not the only person to identify Sheckles. Although she was the only person

who named him, several other witnesses testified to facts that left little doubt the

assailant was Sheckles and that the driver of the vehicle involved in the chase

was also Sheckles.

       Police officers testified they responded to the girlfriend’s house following

three 911 reports of an assault. They found and spoke to the bleeding and

crying girlfriend. According to a corporal with the Dubuque police department,
                                          4


she said she “and her live-in boyfriend, Mr. Sheckles, had been involved in an

argument in the back seat of her vehicle” and “[Sheckles] took her keys during

the argument and then threw them at her causing the laceration underneath her

eye.” Another Dubuque police officer corroborated this conversation. Sheckles’

girlfriend denied the conversation at trial, but the district court found this portion

of her testimony “marred by long pauses and a less than confident tone.” We will

not second-guess this assessment. See State v. Neiderbach, 837 N.W.2d 180,

216 (Iowa 2013) (stating appellate court does not sit to judge credibility of

witnesses).

         As for the facts underlying the remaining charges, a witness other than the

challenged witness testified Sheckles “jump[ed] into” the truck and took off.

Several witnesses other than the challenged witness described the ensuing

chase.

         In sum, other witnesses effectively identified Sheckles as the assailant

and eluder, if not by name then by surrounding events. In light of this evidence,

we conclude the district court’s determination that the evidence did not

“preponderate heavily against the verdict” was not “a clear and manifest abuse of

discretion.” See id. We affirm the court’s denial of Sheckles’ new trial motion.

II.      Ineffective Assistance of Counsel – Conflict of Interest

         Sheckles states the trial judge “served as assistant county attorney”

before becoming a judge and, in that capacity, prosecuted him on a prior

domestic assault charge. He claims the judge’s involvement “creat[ed] the strong

potential for bias.” He asserts he raised the issue with his trial attorneys but they

did not pursue it. After the court pronounced sentence, he “took it upon himself
                                            5


to address the issue of the conflict of interest with the Court.” He informed the

judge, “You also were prosecuting attorney on a prior domestic.          I think this

should have been a change of venue. I don’t think this is right at all.” The district

court responded, “Well, Mr. Sheckles, you didn’t bring any of that up, so that’s my

sentence today.”

       On appeal, Sheckles claims the attorneys’ failure to pursue a conflict-of-

interest claim amounted to ineffective assistance of counsel.           To prevail,

Sheckles must show (1) counsel breached an essential duty and (2) prejudice

resulted.   Strickland v. Washington, 466 U.S. 668, 687 (1984); see State v.

Bearse, 748 N.W.2d 211, 214 (Iowa 2008). We generally preserve ineffective

assistance claims for postconviction relief where the record is inadequate to

resolve the claim on direct appeal. See State v. Toles, 885 N.W.2d 407, 408

(Iowa 2016) (concluding record was “inadequate to determine whether

[defendant’s] counsel was ineffective for failing to file a motion for recusal at the

sentencing hearing”).

       We find the record inadequate.           Accordingly, we preserve Sheckles’

conflict-of-interest claim for postconviction relief.

       AFFIRMED.